579 P.2d 282 (1978)
34 Or.App. 527
Everett HOCKEMA, Sheriff, Petitioner,
v.
OREGON STATE EMPLOYES ASSOCIATION, Respondent.
Court of Appeals of Oregon.
Argued and Submitted April 20, 1978.
Decided May 30, 1978.
James H. Lewelling, Newport, argued the cause and filed the brief for petitioner.
John S. Irvin, Salem, argued the cause and filed the brief for respondent.
Before SCHWAB, C.J., and THORNTON, TANZER and BUTTLER, JJ.
SCHWAB, Chief Judge.
The issues in this case are whether a sheriff is a "public employer" subject to the provisions of ORS chapter 243 concerning public sector collective bargaining and whether sheriff's deputies are "public employes" subject to the same provisions.
*283 ORS 243.650(18) defines a "public employer" as
"* * * the State of Oregon or any political subdivision therein, including cities, counties, community colleges, school districts, special districts and public and quasi-public corporations, except mass transit districts organized under ORS 267.010 to 267.390. `Public employer' includes any individual designated by the public employer to act in its interests in dealing with public employes."
ORS 243.650(17) defines a "public employe" as
"* * * an employe of a public employer but does not include elected officials, persons appointed to serve on boards or commissions or persons who are `confidential employes' or `supervisory employes.'"
ORS 204.635(1) and (3)[1] grant authority to sheriffs to employ and discharge deputies and provide that sheriffs are generally responsible for the conduct of deputies. Thus a "public employer"  the state  has designated sheriffs to act in its interests in dealing with deputies. We conclude that a sheriff is a public employer within the meaning of ORS 243.650(18), see Op. Att'y Gen. 181 (Or. 1970), and his deputies are public employes, ORS 204.635.
Affirmed.
NOTES
[1]  ORS 204.635(1) and (3) provide:

"(1) A sheriff's deputies shall be appointed by him in writing and continue during his pleasure. The sheriff of any county may appoint deputies in his county for the purpose only, and with authority only, to receive and serve summons and civil process in any suit or action. A certified copy of the appointment of a deputy sheriff shall be filed with the county clerk, and the person appointed shall, before entering upon the duties of the office, take and file with the county clerk the oath of office.
"(3) A deputy has the power to perform any act or duty that his principal has, and a person specially appointed to do a particular act has the same power in relation to the particular act authorized. The principal is responsible for the conduct of such deputy or person specially appointed except as provided in subsection (4) of this section."